Mr. Justice Hand delivered the opinion of the court: The judgment of the Appellate Court settled all questions of fact adversely to appellant. The contract appointing Maddox agent for appellee did not authorize him to execute the contract of June 15, 1896, with appellant, and thereby bind appellee. By the terms of the contract Maddox is authorized to sell all coal mined by the appellee. He is given no power or authority to sell coal not already mined. His authority is limited to the sale of coal that is mined and consigned to him for sale. To enable him to do this the appellee agreed to fix up and maintain at its own expense an office in the city of St. Louis for the use of Maddox, and to pay him a salary of not less than $60 per month for one year, he agreeing to at all times sell all coal mined by appellee at the best possible price. It was the evident intention of the parties making this contract that the company should be represented in the daily market ,of St. Louis, and that the product of its mine should be sold from day to day at the best possible price. We find no authority conferred upon Maddox, by the terms of his employment, to bind appellee by a sale to appellant of the entire product of its mine for the period of ten months. The contract of Maddox’s employment will bear no such construction. A person dealing with an agent does so at his peril, and when the agent’s authority is in writing is bound to take notice of the terms thereof. Peabody v. Hoard, 46 Ill. 242; Reynolds v. Ferree, 86 id. 570; Bissell v. Terry, 69 id. 184; Hartford Fire Ins. Co. v. Wilcox, 57 id. 180. As the contract sued on is not binding upon appellee, we deem it unnecessary to enter upon a discussion of the other questions raised by appellant’s assignment of error and brief. The judgment of the Appellate Court is affirmed. Judgment affirmed.